Title: To John Adams from Joseph Ward, 3 December 1775
From: Ward, Joseph
To: Adams, John


     
      Camp at Roxbury 3 Decr. 1775
      Sir
     
     I had the honour some time since to receive your Favour of the 14 Ultimo which I am now to acknowledge. The Enemy have not made any important movements for a considerable time. Last week Genl. Howe sent 300 of the poor inhabitants of Boston to be landed near Point Shirley, which was such a distance from any Houses where they might receive entertainment and many of them being in very poor circumstances, without provisions, that several persons died before assistance could be had! Such barbarity might well make a Savage blush—and the Brute creation cry out with indignation and astonishment. But I hope Americans will, be their trials ever so great, “preserve their temper, their wisdom, their humanity, and civility— tho’ our Enemies are every day renouncing theirs;” as you Sir, have with great propriety and justice observed. I would not be enthusiastic but I cannot believe that Heaven will smile upon that cause which is supported by such infernal means and measures as our Enemies make use of. The good success of our Privateers, which you will hear before this reaches you, is very encouraging, and I hope it will stimulate the seafaring Gentlemen to greater exertions in that way. I think we have a prospect of important advantages from exertions by Sea; and I hope, with you Sir, this will be done by the Colonies separately, as, for many reasons, greater advantages will arise thereby to the great Cause of America.
     Altho’ I repose high Confidence in the Great Council of America, I fear they will too long delay (in hopes of reconciliation with Britain) those important and decisive steps necessary for the independence and compleat Freedom of America. Such a false hope has already given the Enemy advantage against us. May Heaven guide where human wisdom fails.
     The Army is healthy, and many happy circumstances attend us here; but our success in raising a new Army is not equal to our wishes, however I hope we shall surmount all difficulties. Unhappily, as I humbly conceive, the best plan was not adopted to raise the new Army, for the sake of greater advantages, the old experienced path which has conducted our Fathers with safety and glory 150 years, was neglected, and a new one chosen. But I will not charge it as a fault upon any man as I believe all acted with a sincere regard to the public interest; and perhaps, notwithstanding appearances, it may eventually terminate for the best. I think these times require great caution in remark­ing upon public men and measures; and wish that the distinctions of Southern and Northern were lost in the glorious Name of American. Certain necessary distinctions between Colonies, in raising men, and money, may I conceive, always subsist with advantage to the great Republic. To preserve union and harmony among our American Brethren of the different Colonies will be the study of every good man; my small influence has and shall be exerted for this purpose in the Army.
     You justly observe, Sir, “verbal resolutions accomplish nothing, it is to no purpose to declare what we will or will not do in future times,” unless we carry our Resolves into execution— which we ought punctually to do. It is said Caesar’s Name conquered, and I hope it will be said in future time, the Name of Americans, made the wicked tremble and submit, and the virtuous rejoice and triumph. Scarcely anything is so important to an individual as a good Name, and it is vastly more interesting to a Community. If the Americans should uniformly maintain the Character of humane, generous, and brave, we shall be invincible to all the tyrants in the world, and even our Enemies will at once fear and reverence the guardians of Liberty. Nothing gives me so much pain as any appearance of the Demon Discord, among our American Brethren, the Farmer never said a wiser thing nor gave a more important caution to his Countrymen than this, “United we stand, divided we fall.” Every spark of contention ought to be carefully extinguished, and harmony cultivated as the vital springs and Lamp of Life. I cannot say that I have not some times been grieved and astonished by observing private interest and self honour occupy some minds which ought to be wholly employed to promote the honour and interest of their Country; it is the lot of humanity to meet with such mortifications, but I pray that such vile things may be rare in America, and the love of Virtue and Freedom may extinguish every ignoble and inferier passion in the Breasts of our Countrymen. Nothing can be more vile and base in this great Day of contest, for all that is sacred and glorious in this world, than to forget or neglect the Public in a mean regard to little self. Altho’ there may be an inequality among the Colonies, in numbers in riches in strength and in wisdom, yet I conceive it will in general be wise for the greatest to claim no more than an equality with their brethren. Mankind will bear with equals who only share with them in honour, but they hate to be eclypsed and thrown into the shade by haughty Superiors. To preserve Union, being the highest point of Wisdom, I hope every American whether in Senate or the Field will steadily pursue it.
     
     As my duty often calls me to attend a Flagg of Truce when Letters are sent into Boston, or a Conference is permitted between people in Boston and those who belong to different parts of the Continent, I have an opportunity to observe the Air of the Tories and the Regular Officers, and of late they are more complaisant than formerly and discover an earnest desire (particularly the Officers) that the grand Controversy might be amicably settled; and some of them say it will be settled next Spring; but their information is not at all to be regarded.
     But very few Vessels have arrived at Boston from Britain for a long time, and by the best accounts, not more than 250 of the great reinforcement which the Enemy have so long talked of. I believe 2300 is the most that they expect this Fall. The Troops in Boston continue sickly, and it is said they are not in so good Spirits as they were in the Summer. If we can obtain a supply of Powder I trust we shall give a good account of them before Spring; if it be possible we must subdue the Ministerial Fleet and Army which is in America this Winter, otherwise we may expect a strong reinforcement in the Spring. Should we conquer what are here I apprehend the Ministry would not hazard another expedition, but if they should we might be able to resist all their force. I think we have nothing to fear but ourselves, and if we do our duty we may gain every political advantage the heart of Man can desire.
     I have just seen the Instructions of the Pennsylvania Assembly to their Delegates in Congress. I am astonished and mortified to see at this day such wretched instructions from an American Assembly! May Heaven inspire them with more wisdom! I am Sir with great Esteem your obedient and most Humble Servant
     
      Joseph Ward
     
     
      P.S. The Small Pox is now spreading in Boston by inoculation; I conceive that the Enemy have a design to spread it into our Army, but I hope our precautions will defeat all their malicious designs.
     
     
     December 20. Last Sunday we began a work on Lechmeers point, the nearest land to Boston, on Cambridge side, where we intend to have a Bomb Battery; the Enemy seem much disturbed at this movement of ours, and have been cannonading and bombarding our people who are employed in the new works every day and night since we began, but by the good hand of Providence, not one man has yet been killed, and but one slightly wounded! Heaven, my honoured Friend, is certainly for us—our Enemies who boasted of superiour and unequalled skill in the art of war, have thrown about forty shot and shells to one shot that we have thrown and we have done more execution than they—is not this a demonstration that the “God of our Fathers” regards our cause and guides our hands?
     Of late the Army for the next year fills up faster than at first, and I hope it will be compleated in good season.
    